                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

                                            :
ANNA BORKOWSKI, et al.
                                            :

        v.                                  :    Civil Action No. DKC 18-2809

                                            :
BALTIMORE COUNTY, MARYLAND,
et al.                                      :

                              MEMORANDUM OPINION

        Presently pending and ready for resolution in this civil

rights class action is the motion to enlarge time to file the

third    amended      complaint     filed       by    Plaintiffs     Anna   Borkowski,

Katelyn      Frank,    Marcella   Fegler,        Annemarie      Hendler,    and   Kaila

Noland (“named Plaintiffs”), on their own behalf and on behalf

of those similarly situated (“class Plaintiffs”).                       (ECF No. 69).

The issues have been fully briefed, and the court now rules, no

hearing being deemed necessary.                      Local Rule 105.6.          For the

following reasons, the motion for an extension of time will be

granted.

I.      Background

        The factual and procedural background of this case is laid

out in the Memorandum Opinion dated September 30, 2019.                            (ECF

No. 67).       On September 30, 2019, the court granted Defendants’

motions      to   dismiss     the     second          amended      complaint    without

prejudice      and    permitted     Plaintiffs         to   file    a   third   amended
complaint within 21 days – by October 21, 2019.                           (ECF No. 69).

Plaintiffs filed the presently pending motion for an enlargement

of time on October 7, 2019.                (ECF No. 69).          Defendants Freeman

Hrabrowski, Paul Dillon, Mark Sparks, the University System of

Maryland’s       Board        of   Regents,       the     University       of    Maryland

Baltimore      County    (“UMBC”      or   the     “University”),         and   the    UMBC

Police    Department          (collectively,       the    “University      Defendants”)

objected to Plaintiffs’ motion,                   (ECF No. 71), and Plaintiffs

replied, (ECF No. 72).

        Plaintiffs’ motion requests an extension from October 21,

2019 to December 3, 2019 to file the third amended complaint.

(ECF No. 69).          Plaintiffs argue that “[a]mendment requires the

integration      of     significant        new     information       to    address      the

pleading issues[.]”            (Id., at 1 ¶ 2).            Plaintiffs highlight the

complex       nature     of     the   case       and     counsel’s    other      upcoming

obligations.      (Id., at 2 ¶¶ 5–6).              Finally, Plaintiffs emphasize

that they “have never objected to an extension request in this

case, including the two made by counsel for UMBC.”                          (Id., at 3

¶ 8).

        The   University        Defendants       oppose    Plaintiffs’      motion      and

emphasize that “this case has been pending for over a year, and

Plaintiffs      have     already      submitted          three   versions       of    their

[c]omplaint without objection[.]”                  (ECF No. 71, at 3 ¶ 2).            They

note that Plaintiffs’ extension request amounts to “three times

                                             2
the   period      initially      granted.   .     .   to    file   a   more   ‘focused,

modest’ complaint[.]”             (Id., at 1).             They argue the six-week

extension      of   time    is   “unwarranted         and    prejudicial”      to   them,

especially the individual defendants.                   (Id., at 1–2).         They are

concerned by Plaintiffs’ statement that they need to integrate

new information, arguing “[t]he implication is that Plaintiffs

are looking to add to the complaint and presumably maintain

claims    against     all     previously        named      defendants,   rather      than

streamline it and drop meritless claims against several of the

defendants[.]”       (Id. at 3 ¶ 3).            They also note that Plaintiffs’

counsel’s      upcoming     obligations         end   in    mid-October       and   argue

“Plaintiffs have failed to explain why they need until December

3, 2019 to produce a modest, focused complaint, especially in

light of the fact that this case has been pending for over a

year, the factual issues and allegations are not new, Plaintiffs

have been advised of the deficiencies in their allegations for

months, and several of the claims are unsalvageable.”                         (Id. at 4

¶ 4).

        Plaintiffs’ reply draws a distinction between the resources

of the Attorney General’s Office and the resources of their

small law firm and highlights the University Defendants’ earlier

requests for extensions.             (ECF No. 72, at 2).               They note that

while     their     upcoming      obligations         end     in   mid-October,       the



                                            3
subsequent time is “still filled with a typical volume and the

Thanksgiving holidays.”          (Id.).

II.    Analysis

       The court may grant a party’s motion for an extension of

time “for good cause[.]”               Fed.R.Civ.P. 6(b)(1).                   “Good cause”

“means that scheduling deadlines cannot be met despite a party’s

diligent     efforts.”         Potomac    Elec.         Power       Co.   v.   Elec.     Motor

Supply, Inc., 190 F.R.D. 372, 375 (D.Md. 1999) (citation and

quotation marks omitted).

       The University Defendants agree that Plaintiffs’ counsel’s

scheduling    conflicts        support    a       reasonable        extension       of   time.

(ECF   No.    71,    at   1;    id.,     at       3   ¶ 4).         Plaintiffs      and    the

University    Defendants        disagree          about      what    amount    of   time    is

reasonable.       Plaintiffs’ point to the case’s complexity and the

need to integrate “significant new information[.]”                             (ECF No. 69,

at 1).       These reasons trouble the University Defendants, who

argue several of Plaintiffs’ “claims cannot be salvaged,” and

the    remaining      claims     must      be         more     focused,        modest,     and

streamlined.        (ECF No. 71, at 3 ¶ 3).               The University Defendants

miss the mark by arguing that Plaintiffs should require less

time to focus and streamline the complaint.                          Writing clearly and

concisely often requires more, not less, time.                             Plaintiffs are

cautioned, however, to heed the decisions and the tone of the

court’s memorandum opinion and order.                     The University Defendants

                                              4
also argue that the extension is “unwarranted and prejudicial to

[them],    especially    the    individual   defendants,   who   have    been

unfairly subjected to baseless allegations for over a year.”

(ECF   No.   71,   at   1–2).     On   balance,   the   prejudice   to    the

University Defendants does not overcome Plaintiffs’ request.

III. Conclusion

       For the foregoing reasons, the motion to enlarge time to

file the third amended complaint filed by Plaintiffs will be

granted.     A separate order will follow.



                                                  /s/
                                           DEBORAH K. CHASANOW
                                           United States District Judge




                                       5
